DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the points" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claims depending from rejected claims are further rejected.
Claim 1 recites the limitation "the connecting structure" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claims depending from rejected claims are further rejected.
Claim 1 recites the limitation "the exact position" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claims depending from rejected claims are further rejected.
Claim 1 recites the limitation "the seabed" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claims depending from rejected claims are further rejected.
Claim 1 recites the limitation "the point supports" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Claims depending from rejected claims are further rejected.
Claim 1 recites the limitation "the desired position" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Claims depending from rejected claims are further rejected.
Claim 1 recites the limitation "the space" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Claims depending from rejected claims are further rejected.
Claim 1 recites the limitation "a concrete block" in line 15.  It’s not clear whether the applicant refers to the “block” in line 8, if so it should be changed to – the block –.
Claim 1 recites the limitation "the two elements" in line 21.  There is insufficient antecedent basis for this limitation in the claim. Claims depending from rejected claims are further rejected.
Claim 4 recites the limitation "the seabed" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the connections" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the support points" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the precise location" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the configuration" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the concrete block" in line 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the opening" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "between both walls" in line 11.  There is insufficient antecedent basis for this limitation in the claim. It should be change to – between the inner wall and the outer wall –. 
Claim 1-4 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses positioning concrete guiding cones into the cylindrical holes of a template and positioning a formwork on the seabed in a position such that each of the guiding cones is introduce into an inner hole of each formwork formed by an inner wall and an outer wall, and casting inside the formwork, obtaining various independent blocks of reinforced concrete intended to be connected to the lattice type structure. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIB A OQUENDO/Primary Examiner, Art Unit 3678